PER CURIAM.
The court granted specific performance requiring appellant to return to appellee his promissory note in exchange for certain certificates of corporate stock. Because the stock certificates had been issued with a restrictive legend concerning their transferability, the court ordered that appellee “do *478anything further that may be necessary to get the certificates titled in the name of” appellant. We construe this language to mean that the return of the promissory note is conditioned upon the transfer of title to the stock. As so construed, we hereby affirm the final judgment.
HOBSON, A.C.J., and GRIMES and DANAHY, JJ., concur.